Johnston, C. J.
(dissenting) : In the foregoing opinion I have attempted to state the views of the majority of the court, but I am unable to concur in the conclusions reached. If the testimony of the plaintiff, whether weak or strong, tended to support his cause of action it should have been submitted to the jury. Upon the demurrer every part of his evidence which tended to establish his case should have been taken as true, and every reasonable inference should have been allowed in his favor, and if, when viewed in the light most favorable to plaintiff, it fairly tended to sustain his theory, the court was without authority to take the case from the jury. (Christie v. Barnes, 33 Kan. 317, 6 Pac. 599; Rogers v. Hodgson, 46 id. 276, 26 Pac. 732; Beaver v. A. T. & S. F. Rld. Co., 56 id. 514, 43 Pac. 1136.) The testimony of plaintiff, as I read it, puts Herrod in the place of the' conductor and in control of the switching operations; in making up the train. The order to “let her roll’1, meant that Higgins should not come down with the car, and I think he was justified in obeying the order. It is true he stated that in his judgment it was not necessary for him to ride the car for the purpose of stopping it, and it was not. He was only required to do that when it was necessary to set the brakes to *820keep the cars from running too far. Both of the brakemen were right in thinking that the car would not run too far. It did not run far enough, and when it stopped short of safety. Herrod was within reach and could have seen that it was not “in the clear,” and that Higgins could not safely ride the other car past it. Higgins was seventy feet away, where he could not see the danger. He was out of sight of the misplaced car because of Herrod's order.
Whose duty was it to see that the car was “in the clear”? That was the turning-point in the case. It did not depend upon whose duty it was to stop the car by the setting of brakes. Higgins stated that it was his duty to field the cars when they needed fielding, but he also testified that it was the duty of the one nearest a car to see that it was “in the clear.” Herrod was nearest to the obstructing car, and where he could and should have seen that it was not “in the clear.” According to this testimony, then, the duty to observe rested on Herrod, and when he directed Higgins to ride the other car down, without pushing the obstructing car farther, or without warning Higgins before he was swept off and injured, he was culpably negligent. Under the testimony, Higgins had a right to assume that Herrod would perform the duty of seeing that the car was ‘ ‘ in the clear ’ ’ and that there was room for Higgins safely to ride past it. Herrod had a lantern, and could have seen the obstruction and have warned Higgins of it, and his failure in this particular was negligence, whether he is regarded as a superior or only as a fellow servant of Higgins.
If, under the testimony, there is a question of fact as to whether Herrod or Higgins should have observed that the car was not “in the clear,” it was exclusively one for the jury to decide. If it was a disputable fact, *821under the testimony, as to whether Herrod-was in control for the time being, and that his orders were to be obeyed by Higgins, the decision of that question, too, was within the province of the jury.
In assuming to decide these questions of fact, the trial court usurped the functions of the jury. As there were some weak places and inconsistencies in Higgins’s testimony the jury might have found for the defendant, but the plaintiff was entitled to have the testimony submitted to, and weighed by, the jury.
I am authorized to say that Mr. Justice Clark A. Smith joins in this dissent.